                                                       IT IS ORDERED
                                                       Date Entered on Docket: January 31, 2019




                                                       ________________________________
                                                       The Honorable David T. Thuma
                                                       United States Bankruptcy Judge
______________________________________________________________________
                         UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF NEW MEXICO

     Re:
     LAUREN MARIE PEREZ,
                   Debtor.                                     No. 18-12863-T7

         ORDER ABANDONING REAL PROPERTY LOCATED AT 1604 SANTA
         MONICA DR. LAS CRUCES, NM 88007 PURSUANT TO 11 U.S.C. §554

            This matter came before the Court on the Debtor’s Motion to Compel Trustee’s

     Abandonment of Property Pursuant to 11 U.S.C. §554 filed January 15, 2019 (the

     "Motion" docket #18) in which Debtor, Lauren Marie Perez ("Debtor") sought to compel

     the abandonment of her personal residence listed in her Schedule A and located at 1604

     Santa Monica Dr. Las Cruces, NM 88007. An Order Granting the Debtor’s Motion was

     submitted and entered by the Court on January 31, 2019 (docket #21). The Court being

     fully advised hereby:

            ORDERS ADJUDGES AND DECREES that the Debtor’s real property described

     as her primary residence listed in Schedule A of her Bankruptcy Schedules and

     Statements filed in this bankruptcy and located at 1604 Santa Monica Dr. Las Cruces,




                                               1
   Case 18-12863-t7      Doc 22    Filed 01/31/19    Entered 01/31/19 15:59:32 Page 1 of 2
  NM 88007 is hereby deemed abandoned and removed from the Debtor’s bankruptcy

  estate.

            FURTHER ORDERS that the abandonment does not affect any liens against

  property including that consensual mortgage between the Debtor and Wells Fargo Bank,

  N.A. and that escrow shall disburse sale proceeds to pay existing liens on the property in

  full. Wells Fargo Bank, N.A. shall be paid directly.

  ***END OF ORDER***


  Respectfully Submitted,

  S/electronically submitted 1.31.19
  R. “Trey” Arvizu, III
  Attorney for Debtor
  P.O. Box 1479
  Las Cruces, NM 88004
  (575)527-8600
  (575)527-1199 (fax)
  trey@arvizulaw.com

  Approved:

  Via email 1.30.19
  Daniel Grunow, Esq.
  Attorney for Movant
  6501 Eagle Rock NE Ste. A-3
  Albuquerque, NM 87113

  Copy to:

  Clarke C. Coll
  Chapter 7 Trustee
  P.O. Box 2288
  Roswell, NM 88202-2288
  clarkecoll@gmail.com




                                             2
Case 18-12863-t7       Doc 22    Filed 01/31/19     Entered 01/31/19 15:59:32 Page 2 of 2
